GOODRICH, Circuit Judge
(concurring) .
I have no dispute with the conclusion that there must be a reversal because this is not a proper case for the appointment of a receiver. In so doing it seems to me worth making one point which has been made by this Court in several cases. The point is that we do not feel bound by state law in determining whether an equitable remedy is to be given or whether a plaintiff is relegated to his remedies at law. We have said this several times and are not departing from it now.
*827The cases are: Black & Yates, Inc. v. Mahogany Ass’n, Inc., 3 Cir., 1942, 129 F.2d 227, 232-233, 148 A.L.R. 841; Hertz v. Record Publishing Co., 3 Cir., 1955, 219 F.2d 397, 398, note 2; Anheuser-Busch, Inc. v. Du Bois Brewing Co., 3 Cir., 1949, 175 F.2d 370, 373; Campbell Soup Co. v. Wentz, 3 Cir., 1948, 172 F.2d 80, 81-82; First Camden Nat. Bank & Trust Co. v. Aetna Casualty & Surety Co., 3 Cir., 1942, 132 F.2d 114, 118.
Judge KALODNER agrees with this ■concurring opinion.